NUMBER 13-14-00075-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ADAM WAYNE WALKER,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                          MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Adam Wayne Walker, attempts to appeal his conviction for sexual

assault. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On February 5, 2014, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On February 10, 2014, counsel filed a letter brief with this Court.        Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.



                                                                PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the 20th
day of February, 2014.




                                             2